 


 HR 3913 ENR: To amend the International Center Act to authorize the lease or sublease of certain property described in such Act to an entity other than a foreign government or international organization if certain conditions are met.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3913 
 
AN ACT 
To amend the International Center Act to authorize the lease or sublease of certain property described in such Act to an entity other than a foreign government or international organization if certain conditions are met. 
 
 
1.Amendment to the International Center ActThe first section of the International Center Act (Public Law 90–553; 82 Stat. 958) is amended by adding at the end the following new sentence: Notwithstanding the foregoing limitations, the property identified by the District of Columbia as tax lots 803, 804, 805, and 806 within the area described in this section may be leased or subleased to an entity other than a foreign government or international organization, so long as the Secretary maintains the right to approve the occupant and the intended use of the property.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
